2:20-cv-02541-CMC-MGB          Date Filed 08/26/21     Entry Number 59       Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

  Emerson Jimel Edwards,                                Civil Action No. 2:20-cv-2541-CMC

                           Plaintiff,
                vs.                                                  ORDER

  Lt. Mego, Seg. White, Warden Stephan,
  Warden Rainmo, and N.F.N. Labadore,

                           Defendants.

        This matter is before the court on Plaintiff’s Complaint filed July 6, 2020 and amended

 November 4, 2020. ECF Nos. 1, 17. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

 73.02 (B)(2)(d), D.S.C., the matter was referred to United States Magistrate Judge Mary Gordon

 Baker for pre-trial proceedings. This matter is currently before the court on two Report and

 Recommendations (“Reports”) – one recommending dismissal of Defendants Mego, Rainmo,

 White, and Labadore pursuant to Rule 4(m) of the Federal Rules of Civil Procedure (ECF No. 53)

 and the other recommending the court grant Defendant Stephan’s Motion to Dismiss (ECF No.

 56). The Magistrate Judge advised the parties of the procedures and requirements for filing

 objections to the Reports and the serious consequences if they failed to do so. The court has

 received no objections from any party and the time to submit them has expired.

        The Magistrate Judge makes only a recommendation to this court. The recommendation

 has no presumptive weight, and the responsibility to make a final determination remains with the

 court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

 determination of any portion of the Report of the Magistrate Judge to which a specific objection

 is made. The court may accept, reject, or modify, in whole or in part, the recommendation made
2:20-cv-02541-CMC-MGB             Date Filed 08/26/21        Entry Number 59         Page 2 of 4




 by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

 U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

 See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

 “in the absence of a timely filed objection, a district court need not conduct a de novo review, but

 instead must only satisfy itself that there is no clear error on the face of the record in order to accept

 the recommendation.”) (citation omitted).

   I.    Report as to Defendants Mego, Rainmo, White, and Labadore

         After the Amended Complaint was filed, the Magistrate Judge authorized service on

 Defendants, including Mego, Rainmo, White, and Labadore. ECF No. 26. The Summonses for

 these Defendants were returned unexecuted on June 10, 2021, noting SCDC was “unable to locate”

 each of them ECF No. 40 at 1-4. The Magistrate Judge then entered two orders directing Plaintiff

 to provide any additional information he may have for these Defendants without delay. ECF Nos.

 41, 43. Plaintiff, however, failed to provide any further information, and the 90-day service period

 under Rule 4(m) of the Federal Rules of Civil Procedure has now expired. The Report, entered

 July 27, 2021, therefore recommended dismissal of these Defendants without prejudice for lack of

 prosecution pursuant to Rule 4(m). ECF No. 53.

         Plaintiff has not responded to the Report or advanced any reasons for failing to provide

 sufficient information to execute the Summons on these Defendants. After a review of the record,

 the applicable law, and the Report and Recommendation of the Magistrate Judge, the court finds

 no clear error. Accordingly, the court adopts the Report at ECF No. 53 by reference in this Order.



                                                     2
2:20-cv-02541-CMC-MGB           Date Filed 08/26/21      Entry Number 59       Page 3 of 4




 Defendants Mego, Rainmo, White, and Labadore are dismissed without prejudice pursuant to Rule

 4(m).

  II.    Report as to Defendant Stephan

         On August 3, 2021, the Magistrate Judge issued a second Report recommending Defendant

 Warden Stephan’s Motion to Dismiss be granted and the case dismissed, as he would be the only

 remaining Defendant if the first Report regarding service was adopted. ECF No. 56. The

 Magistrate Judge advised the parties of the procedures and requirements for filing objections to

 the Report and the serious consequences if they failed to do so. As noted above, no objections

 have been filed.

         The court agrees with the Report any claim against Warden Stephan in his official capacity

 is barred by Eleventh Amendment immunity. Also as noted in the Report, the failure to protect

 claim against Warden Stephan in his individual capacity also fails as a matter of law, as there are

 no facts alleging Stephan knew of the risk of harm to Plaintiff before the incident occurred.

 Accordingly, after a review of the record, the applicable law, and the Report and Recommendation

 of the Magistrate Judge, the court finds no clear error. Accordingly, the court adopts the Report

 at ECF No. 56 by reference in this Order.

 III.    Conclusion

         Both Reports (ECF Nos. 53 and 56) are adopted by this Order as no clear error has been

 found. Defendants Mego, Rainmo, White, and Labadore are dismissed without prejudice pursuant




                                                 3
2:20-cv-02541-CMC-MGB          Date Filed 08/26/21      Entry Number 59        Page 4 of 4




 to Rule 4(m), and Defendant Stephan’s Motion to Dismiss (ECF No. 36) is granted and Stephan

 is also dismissed from this case with prejudice.1 This case is hereby dismissed.

        IT IS SO ORDERED.
                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
 Columbia, South Carolina
 August 25, 2021




 1
   As Plaintiff was given the opportunity to file an Amended Complaint, and did so (ECF No. 17),
 it appears he cannot allege sufficient facts against Warden Stephan to make out a claim for
 deliberate indifference.
                                                   4
